Citation Nr: 0521607	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-20 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for laryngitis and 
intermittent left otalgia, status post tonsillectomy, current 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from April 1977 to 
April 1982.  

Initially, this case came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO), of the Department 
of Veterans Affairs (VA).  

In December 2003, the Board rendered a decision on the issue 
listed on the title page of this action.  Specifically, the 
Board found that the medical evidence did not support an 
evaluation in excess of 10 percent for laryngitis and 
intermittent left otalgia, status post tonsillectomy.  The 
veteran was notified of the decision and she appealed to the 
United States Court of Appeals for Veterans Claims (Court).

In an Order dated April 1, 2005, the Court accepted a 
previously submitted Joint Motion for Remand, and granted 
that motion.  Specifically, in agreeing with the Joint 
Motion, the Court found that the Board should have obtained 
additional medical evidence prior to the issuance of the 
Board's decision.  Hence, the Court remanded the claim to the 
Board so that the VA could further develop the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004.

The Board finds it would be helpful to fully develop the 
medical evidence in this case and then accord the veteran a 
VA examination to determine the nature and extent of her 
service-connected laryngitis and intermittent left otalgia, 
status post tonsillectomy, with review of the claims file and 
in consideration of the medical evidence of record.  See 
38 C.F.R. § 3.159(c)(4) (2004).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identity all non-VA and VA health care 
providers that treated her for the 
disability at issue since January 2002 
and attempt to obtain copies of all 
records of any treatment reported by the 
veteran that are not already in the 
claims file.  The Board is particularly 
interested in treatment received at any 
VA facilities and all VA medical records 
dated from July 1, 2002.  If the records 
are unavailable, please have the provider 
so indicate.  

The appellant should be specifically 
informed as to what portion of evidence 
she is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
her claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).

2.  The RO should schedule the veteran 
for a VA ear, nose, and throat (ENT) 
examination.  The examination should be 
conducted, if possible, by a physician 
who has not previously seen or treated 
the veteran.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.  The RO 
should request that the examiner render 
diagnoses of all current pathology of the 
throat and provide a complete rationale 
for all conclusions reached.  The 
examiner must specifically note that he 
or she has reviewed the entire claims 
folder, including all medical evidence 
obtained via this REMAND.

The report of the ENT examination should 
include comments on the following:

a.  Does the veteran suffer from 
inflammation of the vocal cords or mucous 
membranes?
b.  Is the veteran experiencing moderate 
hoarseness?
c.  Is the veteran suffering from CHRONIC 
laryngitis that produces inflammation of 
the vocal cords or mucous membranes?
d.  Is the veteran experiencing marked 
hoarseness?
e.  Does the veteran suffer from a 
thickening or growth of nodules of the 
vocal cords or submucous infiltration?
f.  Does the veteran suffer from 
difficulty in swallowing?

The examiner should specifically 
determine whether any found 
manifestations and symptoms are the 
result of the veteran's service-connected 
throat disorder or whether they are the 
result of a nonservice-connected disorder 
such as gastroesophageal reflux disease.  

The answers should take into account any 
information gleaned from the veteran's 
claims folder.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.

3.  The RO should then review the record 
and ensure that all of the above actions 
are completed.  If the requested 
examination report does not include 
detailed descriptions or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
abide by the directions given by the Court and to obtain 
information or evidence (or both), which may be dispositive 
of the appeal.  Therefore, the veteran is hereby placed on 
notice that pursuant to 38 C.F.R. § 3.655 (2004) failure to 
cooperate by attending the requested VA examinations may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

